Case 2:20-cv-10776-DML-MJH ECF No. 10, PageID.30 Filed 05/26/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

DONALD G. THOMPSON II,

               Plaintiff,                                    Case Number 20-10776
v.                                                           Honorable David M. Lawson

THS GROUP, LLC d/b/a TOTAL HOME
PROTECTION,

               Defendant.
                                              /

                                    ORDER OF DISMISSAL

       On May 18, 2020, the parties filed a notice stating that they had reached an agreement to

resolve all of the claims in this matter. The case therefore will be dismissed.

       Accordingly, it is ORDERED that the case is DISMISSED WITH PREJUDICE and

without costs to any party. Any party may apply to reopen the matter to enforce the settlement

agreement on or before July 10, 2020.

                                                             s/David M. Lawson
                                                             DAVID M. LAWSON
                                                             United States District Judge

Dated: May 26, 2020
